ORDER
h Considering the Joint Petition for Interim Suspension filed by respondent, J. Michael Cutshaw, and the Office of Disciplinary Counsel,
IT IS ORDERED that J. Michael Cut-shaw, Louisiana Bar Roll number 4690, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
FOR THE COURT:
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana